DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “wherein two fastener reliefs are formed on opposite sides of said generally cylindrically shaped shoulder portion.” Claim 1 already set forth “at least one fastener relief” and therefore it is unclear in claim 3 if the “two fastener reliefs” include the “at least one fastener relief” set forth in claim 1 or are an additional to the “at least one fastener relief.”
Claims 10 recites: “A pilot assembly for a metal forming die in which stock is formed into at least one part, comprising: a pilot operably supported on a die” – it is unclear if “a die” is meant to be the “metal forming die” or if it is an additional die. Claim 10 further recites “said one die member” - there is insufficient antecedent basis for this limitation.


Claim 17 recites: “wherein two fastener reliefs are formed on opposite sides of said generally cylindrically shaped shoulder portion.” Claim 15 already set forth “at least one fastener relief” and therefore it is unclear in claim 17 if the “two fastener reliefs” include the “at least one fastener relief” set forth in claim 15 or are an additional to the “at least one fastener relief.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawdon (US Patent 5,860,315).
With regards to claim 10, Sawdon discloses a pilot assembly for a metal forming die in which stock is formed into at least one part, comprising: 

a generally cylindrically shaped body portion disposed at said inner end; 
a generally tapered transition portion disposed at said outer end, including:
 a generally cylindrical innermost portion disposed adjacent to said generally cylindrically shaped body portion; 
a generally pointed outermost portion (39); and 
a shaped portion extending from said generally cylindrical innermost portion to the beginning of the pointed outermost portion (39);
 at least one shaped fastener relief (83) formed into a portion of said generally cylindrically shaped body portion, as seen in at least Figure 6; 
at least one mounting fastener (101) having an enlarged head portion (107) that is anchored in said one die member to securely mount said pilot on said one die member; and 
at least one shaped washer (103) that is received on said at least one mounting fastener (101), with a shaped surface (121) that engages at least a portion of said shaped fastener relief, as seen in at least Figure 3.
With regards to claim 11, Sawdon discloses wherein the shaped surface of said shaped washer (103) is curved, as seen in at least Figures 3 and 7.
With regards to claim 13, Sawdon discloses wherein said generally cylindrical innermost portion of said generally tapered transition portion includes a straight section before said tapered transition portion, as seen in at least Figure 3.
claim 14, Sawdon discloses wherein the shaped fastener relief (83) includes a curved portion (89).

    PNG
    media_image1.png
    709
    734
    media_image1.png
    Greyscale

Annotated Figure 12 from Sawdon


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sawdon. 
Sawdon discloses the invention substantially as claimed except for wherein there are two fastener reliefs are formed on opposite sides of said generally cylindrically shaped body portion. Sawdon only disclose that there is a single relief (83). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second relief, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

Allowable Subject Matter
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “a generally tapered transition portion disposed at said outer end, including: a generally cylindrical innermost portion disposed adjacent to said generally cylindrically shaped shoulder portion with a third diameter that is less than said first diameter of said shoulder portion to define a second annularly shaped, radially oriented shoulder therebetween; 
a generally conically shaped outermost portion extending from a generally cylindrical portion having a fourth diameter which is smaller than said third diameter; and 
a shaped portion extending from said generally cylindrical portion with said third diameter to said generally cylindrical portion with said fourth diameter” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as follows:
Johnson (US 2011/0247467) discloses a punch (26) having at least three sections with a fastener relief (28) that stretches across all sections and a smaller taper between the sections and wherein there are at least two different diameters along the punch, as seen in Figures 5b-f.
Townsend (US 2016/0256913) discloses a punch having a shoulder (14) at an end portion of the punch and another shoulder (24) near an opposite end of the punch, a taper portion (20) and a punch extension (30), as seen in at least Figure 1.
Gargrave (US Patent 4,171,656) discloses a punch (32) with shoulder (40) at end portion of the punch and taper portion between portion (36) and portion (38) and a relief (48) that stretches from the shoulder to the taper, as seen in at least Figure 1.

 Therefore, it is concluded by the examiner that claims 1, 2, 4-9, 15, 16 and 18-20 of the present invention are allowable.
Claims 3 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TERESA M EKIERT/Primary Examiner, Art Unit 3725